DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to Claims 1-7 in the reply filed on 12/10/2021 is acknowledged.

Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. (US 2007/0076406, hereinafter “Kodama”).
Regarding claim 1, Kodama discloses a lamp assembly (display device 10; see Fig. 1; par. [0081]), comprising a light source (plurality of emission tubes 13 which are 

Regarding claim 2, Kodama discloses wherein the first pattern of light-modifying elements is oriented differently from the second pattern of light-modifying elements (as shown in Figs. 1-6).

Regarding claim 3, Kodama discloses wherein the first pattern of light-modifying elements is oriented perpendicular to the second pattern of light-modifying elements (a tangent line of the lens surface of each lens 141 of the second pattern of light-modifying 

    PNG
    media_image1.png
    420
    602
    media_image1.png
    Greyscale

Fig. 3 of Kodama (US 2007/0076406), annotated to illustrate a tangent line along a surface of one of the lenses 141 of the second pattern of light-modifying elements 141a.

Regarding claim 4, Kodama discloses wherein the light source comprises a plurality of lighting elements (plurality of emission tubes 13 which are cold-cathode tubes; see Fig. 1; para. [0081], [0083]) and the optical sheet is configured to blend light emitted from the plurality of lighting elements such that one homogenous beam of light lacking hotspots is outputted from the lamp assembly (the optical sheet 14 is designed 

Regarding claim 6, Kodama discloses wherein the first and second patterns of light-modifying elements comprise patterns of lenticular lenses imprinted on opposite sides of the optical sheet (both the first pattern of light-modifying elements 143 and the second pattern of light-modifying elements 141a are in the form of lenticular lenses; see Figs. 1-6; para. [0088], [0094]-[0099], [0102]).

Regarding claim 7, Kodama discloses the lamp assembly further comprising an outer lens disposed adjacent the optical sheet and opposite the light source such that light homogenized by the optical sheet is projected outside the lamp assembly via the outer lens (second light controlling sheet 17 which is a lenticular lens sheet; see Fig. 1; para. [0081], [0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2007/0076406). The teachings of Kodama have been discussed above.
However, the teachings of Kodama fail to disclose or fairly suggest the plurality of light emitting elements comprises an array of light-emitting diodes.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp assembly of Kodama by substituting an array of light-emitting diodes for the light sources. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of lamp assemblies comprising an optical sheet having patterns of light-modifying elements on one or more sides of the optical sheet to achieve a homogenous light output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875